Informal Examiner’s Amendment/Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Informal Examiner’s Amendment
An informal examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	1. Cancel “withdrawn” non-elected claims 8-20. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed imaging lens specifically including, as the distinguishing features in combination with the other limitations, the first lens having positive refractive power, the second lens having positive refractive power, the imaging lens having a total of six lenses, the first lens having a meniscus shape convex to the object side, the sixth lens having a meniscus shape concave to the image side and having at least one aspheric surface, spaces in between each of the lenses, and further with the imaging lens satisfying the three claimed mathematical conditional expressions. 

	Prior to the first office action the examiner had made a Restriction requirement and claims 8-20 were directed to non-elected inventions. Applicant’s election of claim 1-7 of May 11, 2020 was treated as an election without traverse as stated in the examiner’s non-final office action dated June 22, 2020. Claim 8-20 have been indicated by applicant as “withdrawn” but never cancelled. Since the pending elected claims 1-5 and 7 are now in condition for allowance the withdrawn non-elected claims 8-20 have been cancelled as per the examiner’s informal examiner’s amendment above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 11, 2021